Notice of Pre-AIA  or AIA  Status
DETAILED ACTION
1. 	This action is responsive to the filing of an RCE and amendments and arguments on 1/04/2021. The present application is being examined under the pre-AIA  first to invent provisions. 

2. 	Claims 1-2, 5, 7-36 are pending in the application. Claims 17-36 are new. Claims 3-4 and 6 are cancelled. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/04/2021 has been entered.
 
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-2, 5, 7-36 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. However, with the portions related to the teachings of Nurmi, the Examiner disagrees with the assertion that the rejection was based on the key input. The rejection was based on the specific input of the touch screen device of Nurmi as an input device, (See Para 24). The new ground of rejection over Sudou addresses the Applicants arguments over the amended feature and any argument to the low power mode of the touch screen. 

Claim Rejections - 35 USC § 103
3. 	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

4. 	Claims 1-2, 5, 14-18, 26-28 and 36 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Nurmi et. al. U.S. Publication No. 20120047380 published Feb 23, 2012 in view of Sudou et. al. WO2012/108213  publication date of Aug. 16, 2012  (See also U.S. Patent No. 10,133,388 (qualifies pre-AIA  102(a)) (MPEP 2136, example #5, 8)).
The present application defines “low-power mode” as the following:
., sleep mode or an off state) where the graphical user interface is not displayed on the display.
Thus the rejection below follows in a consistent manner at that has been defined in the present application specification. 
[0306] Many electronic devices display a graphical user interface on a display in response to a user action (e.g., moving a mouse or pressing a power button) subsequent to the display being in a low-power state (e.g., sleep mode or an off state) where the graphical user interface is not displayed on the display. However the transition between the low-power state and displaying the graphical user interface can be jarring to the user and/or unnecessarily consume power of the device when the user does not want the transition the device out of the low-power state. The embodiments described below improve on these methods by gradually displaying the graphical user interface in response to detecting a change in a characteristic of the contact (e.g., an increase in intensity of the contact) while a display of the device is in a low-power mode. If the input meets display-activation criteria (e.g., the contact exceeds a respective intensity threshold), the device gradually displays a respective user interface on the display (e.g., the respective user interface slides onto the display from an edge of the display) that was not displayed when the device was in the low-power mode. If the input fails to meet display-activation criteria, the device maintains the display in the low-power mode. Furthermore, in some embodiments, in response to detecting a reversal of the change in the characteristic of the contact (e.g., the intensity of the contact decreases subsequent to increasing in intensity), the device gradually ceases displaying the respective user interface (e.g., the respective user interface slides off of the display towards an edge of the display). Gradually displaying the graphical user interface in response to detecting the change in the characteristic of the contact provides an efficient and intuitive user interface that reduces the cognitive burden on the user and enables the user to cancel display of the graphical user interface if the user does not want to transition the device out of the low-power state after viewing the first portion of the gradual display of the user interface. 

[0311] In some embodiments, the respective user interface is not the entire user interface. For example, in some embodiments, one or more objects or user interface portions are displayed even during low-power mode, while other user interface portions (herein called the respective user interface) are not displayed in the low-power mode and are gradually displayed in response to a user input and in accordance a determination that the input meets display-activation criteria.
The rejection below will follow in a consistent manner as that has been defined by applicant in their specification for the terms of “display activation criteria”, and the “respective interface” as claimed, where the activation criteria can be a pressure input, but not limited thereto and the “respective interface” is a screen not displayed in the low power mode. 
Independent claim 1, Nurmi teaches a method, comprising: at an electronic device with a touch-sensitive display: 
while the touch-sensitive display is in a low-power mode detecting an input on the touch-sensitive display, wherein detecting the input includes detecting a contact on the touch-sensitive display and where the contact is stationary with respect to the touch sensitive display(See Para 6, 24, 30-31, 37) ( For example, Para 24, touchscreen, para 30, display in low power mode, figure 3, device enters low power mode) (See also Para 37, as a device that can be configured into multiple power modes).  Nurmi teaches a touchscreen that can detect input or contact - while in low power mode user input can be provided and detected for example to return to normal mode from low power mode and also suggests multiple power modes.  For example, Nurmi teaches (Para 24) teaches the device through a sensor can detect input such as a button depression (stationary contact can be done with force input and not lateral movements whatsoever), touch sensitive display including touch,(e.g. activation of hyperlink or button activation with simple touch). Then Para 30, Nurmi states “during the low power mode, it may be desirable for the user to be able to view select information or reference information in the terminal”.   Para 31, when display is in low power mode, the user interface can still display information. Moreover, Nurmi expressly teaches the “user input” can be one of a: Key sequence, depression of a key or keys for prolonged period (stationary), removal of the phone from cradle, particular motion of the phone, hand gesture, voice command or any possible other method “ Thus Nurmi teaches or suggests a touch or tap or user input that can be stationary.   
and in response to detecting the input on the touch-sensitive display while the touch-sensitive display is in the low-power mode: Conditionally displaying a respective user interface on the touch sensitive display based on whether the input on the touch sensitive display while the touch sensitive display is in the low power mode meets display activation criteria. (See Para 3, 6, 24, 29-37). Nurmi teaches the prior art (para 3) displays may also serve as touchscreens, thus receive touch based inputs. Nurmi teaches (Para 24, the user input interface allows the device to receive data via motion entering user input. (Para 30). Thus as stated above, Nurmi can provide a touch screen input the can be stationary such as simply selection of a button as momentarily stationary.  Nurmi also  teaches the user directs device via input into low power mode, where the display in low power displays the background substantially devoid of color and information is displayed contrast to that (See also Para 29, defines low power, (See Para 30-31, user controls the mode by input, Para 35-37).  Therefore, as Nurmi teaches when considering Para 24, 30 and 37,  the user can directs device into a first low power mode, and view as stated relevant user interface information and continue while in said first low power mode to view said low power information Fig. 5. Or as stated, the may toggle via user input into the second low or third low power mode and the conditional display is the contrasted interface (Para 29, 36). 
in accordance with a determination that the input on the touch display while the touch sensitive display is in the low power mode meets display-activation criteria, displaying a respective user interface on the touch-sensitive display, wherein the respective user interface was not displayed on the touch-sensitive display when the touch-sensitive display was in the low-power mode (See figures 4-6, where in response to input from the user, the device can exit low power mode to normal power mode, by activating keys, providing motion, gestures, voice or other possible methods (e.g. display activation to present the contacts, map or different applications (Para 24, 30-31, 35, 37).  Thus, as explained in the steps in Para 29, 30, 35-37 the device operates in low power mode and displays “select information or reference information”, thus a specific display of a low power contrast in color interface. . The user can either provide an input to exit low power mode (para 29, 30) via specific input and  turning off the backlight and return the device 
and in accordance with a determination that the input on the touch display while the touch sensitive display is in the low power mode does not meet the display-activation criteria, maintaining the touch-sensitive display in the low-power mode after detecting the input without displaying the respective user interface on the touch-sensitive display (See Para 36-38). As explained above, Para 30 Nurmi teaches an input is required to put the device in the normal power mode so as to display a respective interface ( contact list 35) but different input, (para 36-37) can cause the device to not activate said interface and simply move into a first, second or third mode (fig. 6). Thus, the input is not an input to activate the display screen. Rather, Nurmi teaches “the input” can be received in the low power mode to adjust the multiple other power modes responsive to touch. Moreover, is said input or lack thereof is not maintained over time causes the display to cease to be displayed. Thus, input was detected but not sufficient in repetition to meet the display activation criteria over time, thus returning and maintaining the low power mode without displaying any further normal interface.  	
While Nurmi teaches in the low power mode, the user can either provide an input to return to normal mode(e.g. Contact to cause the respective interface to display) where input (para 30) could be one of a variety of input meeting a criteria and Nurmi teaches an input figure 6, not of the same input, but an input that simply causes the mode to change from low power to a second low power mode or third, thus not meeting the criteria to display the normal power interface. In either situation the device is in the lower power mode and reacts to the input an optional feature. Nonetheless, the present application specification (Spec. 310) refers to  the  as a pressure input above a threshold as causing the display to gradually turn on. Further, (Spec. 311) refers to low power mode as having some information displayed and the respective interface in response to input meeting the display-activation criteria then displaying in the areas not previously displaying information. In response the display-activation criteria not meeting the criteria, then the device maintains the display of limited data (Spec. 306, 336). Nurmi’s user input and power modes are consistent with the present application specification in that the device is in a low power state and in response to input in the lower power mode a user can bring the device into a full display. Or, then can also provide an input to maintain the low power mode and not activate the normal power mode with results in the same limited and powered down accept for some data being displayed. However, the claim is not limited on breadth of what an “input” could be in a low power mode nor is the claim specifically limited on the display-activation criteria that could cause the respective interface to be displayed. Nurmi teaches such inputs can be one of either keys, a particular motion of the terminal, a hand gesture, key sequence, depression of a key or keys, or any number of other methods of input (Nurmi 30). The teachings of the prior art of Sudou would be understood by one of ordinary skill in the art to show that inputs how an input can be interpreted to also be include pressure and intensity to cause a respective interface to be displayed or not while the device is in low power mode. 
Sudou is analogous art to Nurmi as Sudou is from the same user interface area of art of controlling the interface while in a standby or low power mode (Para 6). Sudou teaches a touch sensitive surface (Para 28. Fig. 1, 102, and Fig. 3). Sudou teaches the touch sensor can detect a user finger using a well know type of touch sensor 104 (Para 33). Sudou teaches determining a pressure of said input, trajectory of input and whether said pressure exceed a threshold value (Para 34-47) (See also pressure Para 72). Sudou teaches the device can be in a standby mode. (Para 44). When the user provides a first input at the standby mode, if the input is above a first threshold pressure, then information related to a phone call is presented. If higher than a second pressure, then mail information is presented, if a third threshold then information can be deleted. not presented in the standby mode or low power mode (Fig 3 c). This appears consistent with the present application definition of the “respective interface and the display activation criteria (Spec. 306, 311, as shown above). However, if the user pushes harder or over the first, second and third thresholds, then the device maintains the low power mode and does not display said “respective interface”. Rather, displays indication information (Para 49-50) (information to be displayed on the “Standby screen”; Para 30). Therefore, the inputs of the first, second, third, and fourth do not create a display activation criteria. Conversely, the device can vibrate rather than present a pop-up to indicate to the user that notifications have been received. Further, if the user were to press above a third pressure and provide a trajectory of input the display will hide a temporary information displayed to the user (Para 55). The user can alternatively provide a pressure input and a pinch to cause all of the information to be removed (See fig. 4). Further, Sudou teaches the user can provide a first input threshold and a second to cause multiple temporary pieces of information to be displayed (Para 60-66). As stated in Sudou, the user applied pressure, if below the first threshold level, can cause the menu screen to be activated (Para 66) so as to take the device out of standby mode and to the menu mode. But all other increased pressure inputs do not meet a display activation criteria, as the device stays in the standby mode. Further, as explained in Sudou the device can receive input causing the limited information to be displayed but also removed when their finger is released. 
 Accordingly it would have been obvious to the skilled artisan at the time of the invention having the teachings of Nurmi and Sudou in front of them to modify the touch screen and touch inputs of Nurmi with the touch inputs of Sudou while in the low power mode to display different pieces of information without activating the main screen. The motivation to combine Nurmi and Sudou comes from Nurmi that suggests the device low power mode and display characteristics can be 
With respect to dependent claims 2, 5, and 14 as indicated in the above discussion Nurmi teaches a display activation criteria in measuring a sensor input causing the device to wake to normal mode. Nurmi teaches a user interface with one or more media controls (Para 31). However, Nurmi does not teach wherein the display-activation criteria are met when the contact has an intensity above a respective intensity threshold, or touch specifically from a predefined direction. Nonetheless, this limitation would have been obvious to the skilled artisan at the time of the invention in view of Sudou, as Sudou teaches a contact occurs above the value of zero causes the respective display to be displayed that is lower than that of the first threshold to cause the call information to be displayed (See Para 39, 41, 66).
Accordingly it would have been obvious to the skilled artisan at the time of the invention having the teachings of Nurmi and Sudou in front of them to modify the touch screen and touch inputs of Nurmi with the touch inputs of Sudou while in the low power mode to display different pieces of information without activating the main screen. The motivation to combine Nurmi and Sudou comes from Nurmi that suggests the device low power mode and display characteristics can be set optionally by the user to cause a device to stay in low power mode or activate the display (Para 35,37). In combination, Sudou suggests that by providing certain inputs on the touch device related to pressure can allow the user to confirm information sent to the device (Para 19) only when they want to confirm said information (Para 57, 62-63) or launch a desired application from the standby screen without performing unnecessary additional inputs (Para 66).
With respect to claims 15, 17-18, 26 claims 15, 17-18 and 26 reflects a device/system comprising a processor and non-transitory computer readable medium comprising instructions 
With respect to claims 16, 27-28, 36 claims 16, 27-28 and 36 reflects a non-transitory computer readable medium storing instructions that when executed by a processor perform in a substantially similar manner the steps of claim 1, 2 and 5 and 14 thus are rejected along the same rationale. 
5. 	Claims 7-13, 20-25 and 29-35 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Nurmi in view of Sudou as applied to claim 2, 5, 15 and 16 above, and further in view of Chaudhri et. al. U.S. Publication No. 20090061837 published Mar. 5, 2009 and in further view of Rydenhag et. al. U.S. Publication No 20130187869 filed Sept 14, 2012.
With respect to claims 7-13, as indicated in the above discussion Nurmi in view of Sudou teaches each element of claims 1-2, 5. Which would include at least detecting inputs on the device in terms of a gesture or input (Nurmi Para 30, or any possible methods) and touch or multiple inputs along with a pressure input (Para 42-49, 58). 
	Nurmi in view of Sudou do not specifically teach:
after at least partially displaying the respective user interface on the display:
After at least partially displaying the respective interface on the display detecting a reversal of the change in the characteristic of the contact; and in response to detecting the reversal of the change in the characteristic of the contact, gradually ceasing to display the respective user interface.
 
in response to detecting the reversal of the change in the characteristic of the contact: in accordance with a determination that the characteristic met or exceeded a respective threshold prior to detecting the reversal of the change in the characteristic of the contact, maintaining display of the respective user interface; and in accordance with a determination that the characteristic did not meet or exceed the respective threshold prior to detecting the reversal of the change in the characteristic of the contact, 

displaying the respective user interface on the touch-sensitive display, in accordance with the determination that the input meets the display-activation criteria, includes increasing the brightness of the display or fading the interface or  displaying an animation of the respective user interface gradually appearing on the display or animation progressing from one point to another or progressing from one point to another; and the animation progresses from a starting point to an ending point at a rate determined based on a current value of the characteristic

However, Chaudhri is relied upon to show how the skilled artisan at the time of the invention would understand an input that changes direction to cause a transition to occur in the interface display. Chaudhri teaches a device that animations can occur in the transition of the display of the user interface in response to inputs where animations can also include fading (Para 97). Chaudhri teaches the animation can occur to originate from one side of the device (Para 6, 102-103) and from the edge of the device. Chaudhri teaches the interface can be a locked mode or as stated in the present application a low power mode (Para 77). In response to input the user can move the device from locked to wake mode (Para 77). In response an interface can cease to be displayed or replaced with another (Para 79) (e.g. changed) or close it (para 80, 85, 94) (ceasing, hiding exiting). Chaudhri teaches in response to inputs the user interface can be transitioned between views (Para 95) and that various animation techniques could be used such as transparency, using other images, blurring, fading etc. and can occur upon user request (Para 96-97). Interfaces can be shrunk or expanded (change in directions) or slid (Para 99-106) and inputs can occur from the edge to cause the changes (See also bringing, clock, wipe animations (Para 108-122). More specifically Chaudhri teaches a dissolve animation that ceases to display one image while presenting another (Para 123-125) and where the animations can be assigned to any and all user interface changes, which include the wake events (Para 125). 
While Chaudhri teaches the use of swipe inputs and a corresponding changing brightness and fading of the interface in response to directional input, the amended claim 1 which is imported into the dependent claim 7-13 requires a conditional assessment as to whether the 
Rydenhag is analogous art to the present application, Nurmi and Sudou as they each teach a user interface that can accept touch inputs to cause functional changes in the device depending on the characteristics of the input for the purpose of making it easy for the user to control the device.  Rydenhag teaches: 


    PNG
    media_image1.png
    706
    251
    media_image1.png
    Greyscale

Whereas also shown in figures 2-7, a touch interface on an electronic device (Para 15). Rydenhag teaches the touch display can be any suitable display (Para 21). Rydenhag teaches a single stationary contact or a variety of other inputs (para 22-24). Rydenhag teaches force sensors can measure pressure or relative force inputs on the device display (para 25). Rydenhag teaches the device can input keys or other buttons on the sides or portions of the device (Para 26) and where the device includes a low power condition. As shown when in the low power mode, a gesture is provided (fig. 8, and 3) from the bottom of the display that reveals a portion of the respective interface. Rydenhag teaches one icon at a time can be revealed or portions of the interface as the gesture continues (Para 28-33). Rydenhag if the user reverses contact the 
Accordingly it would have been obvious to the skilled artisan at the time of the invention having the teachings of Nurmi, Chaudhri, Rydenhag and Sudou in front of them to show an input event that requires a conditional check as to whether input meets activation criteria that comprises a touch or force below a measured value causing the low power mode to remain active and where specific input is above the criteria to display a respective interface with the change being animated or causing the ceasing of the display of the interface. The motivation to combine Nurmi and Sudou comes from Nurmi that suggests the device low power mode and display characteristics can be set optionally by the user to cause a device to stay in low power mode or activate the display (Para 35,37). In combination, Sudou suggests that by providing certain inputs on the touch device related to pressure can allow the user to confirm information sent to the device (Para 19) only when they want to confirm said information (Para 57, 62-63) or launch a 
With respect to claims 20-25 claims 20-25 reflects a device/system comprising a processor and non-transitory computer readable medium comprising instructions that when executed by a processor perform in a substantially similar manner the steps of claim 7-13 thus are rejected along the same rationale. 
With respect to claims 29-35 claims 29-35 reflects a non-transitory computer readable medium storing instructions that when executed by a processor perform in a substantially similar manner the steps of claim 7-13 thus are rejected along the same rationale. 

A reference to specific paragraphs, columns, pages, or figures in a cited prior art reference is not limited to preferred embodiments or any specific examples. It is well settled that a prior art reference, in its entirety, must be considered for all that it expressly teaches and fairly suggests to one having ordinary skill in the art. Stated differently, a prior art disclosure reading on a limitation of Applicant's claim cannot be ignored on the ground that other embodiments disclosed were instead cited. Therefore, the Examiner's citation to a specific portion of a single prior art reference is not intended to exclusively dictate, but rather, to demonstrate an exemplary disclosure commensurate with the specific limitations being addressed. In re Heck, 699 F.2d 1331, 1332-33,216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)). In re: Upsher-Smith Labs. v. Pamlab, LLC, 412 F.3d 1319, 1323, 75 USPQ2d 1213, 1215 (Fed. Cir. 2005); In re Fritch, 972 F.2d 1260, 1264, 23 USPQ2d 1780, 1782 (Fed. Cir. 1992); Merck & Co. v. Biocraft Labs., Inc., 874 F.2d 804, 807, 10 USPQ2d 1843, 1846 (Fed. Cir. 1989); In re Fracalossi, 681 F.2d 792,794 n.1, 215 USPQ 569, 570 n.1 (CCPA 1982); In re Lamberti, 545 F.2d 747, 750, 192 USPQ 278, 280 (CCPA 1976); In re Bozek, 416 F.2d 1385, 1390, 163 USPQ 545, 549 (CCPA 1969). 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See table below

    PNG
    media_image2.png
    1170
    1692
    media_image2.png
    Greyscale


Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN B THERIAULT whose telephone number is (571)272-5867.  The examiner can normally be reached on Monday -Friday 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEVEN B THERIAULT/Primary Examiner, Art Unit 2179